Citation Nr: 0326704	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for claimed sarcoidosis, 
including fatigue and stiffness of the joints of the hands, 
fingers and legs.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to June 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the RO in 
Philadelphia, Pennsylvania that denied service connection for 
sarcoidosis, including fatigue and stiffness of the joints of 
the hands, fingers and legs.  

In October 1996, a hearing was held at the RO, and in June 
1997 a hearing was held at the RO before the undersigned 
Veterans Law Judge (i.e. a Travel Board hearing).  

In November 1997 and October 2002, the Board remanded the 
case to the RO for additional development of the record.  

During the course of this appeal, the claims folder was 
transferred to the St. Petersburg, Florida RO and most 
recently to the New Orleans, Louisiana RO.  



FINDING OF FACT

The veteran is not shown to have currently diagnosed 
sarcoidosis, including fatigue and stiffness of the joints of 
the hands, fingers and legs related to his service; nor has 
it been shown to have become manifested within a year of 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
sarcoidosis, including fatigue and stiffness of the joints of 
the hands, fingers and legs due to disease or injury that was 
incurred in or aggravated by service; nor may any be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

The RO has considered the claim on appeal subsequent to the 
above-noted change in the law and implementing regulations, 
as reflected by a July 2002 Supplemental Statement of the 
Case (SSOC).  

The SSOC contained the pertinent laws and regulations 
governing this claim as well as the reasons for the denial of 
these claims.  The Board is not precluded from proceeding to 
an adjudication of these claims as the requirements of such 
authority have been satisfied.  

Specifically, in addition to the SSOC noted hereinabove, the 
record reflects that the veteran was sent a letter in March 
2002 which explained, among other things, the dictates of the 
VCAA.  The veteran was notified, essentially, of the evidence 
generally necessary to substantiate claims submitted to the 
RO, what evidence he was being expected to obtain and submit 
(or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain and had 
obtained.  

A December 2002 letter specifically referenced the VCAA and 
requested that the veteran identify the names of any and all 
providers who had treated him for sarcoidosis since 
discharge, to include any additional VA providers.  The 
veteran has not identified any additional records.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is also noted that pursuant to an October 2002 Board 
remand, pertinent VA examinations were accomplished, and that 
during the course of the appeal, to include subsequent and 
pursuant to the remand, additional relevant evidence was 
associated with the claims folder and additional evidence was 
sought from the veteran.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding these claims.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as 
sarcoidosis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for sarcoidosis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnoses of sarcoidosis, including 
fatigue and stiffness of the joints of the hands, fingers, 
and legs.  There is no mention of any such disability on the 
report of a January 1979 separation examination.  It is noted 
that the veteran's DD Form 214 indicates that he served as an 
aircraft maintenance specialist.  

The post-service medical evidence includes an August 1986 
radiology report from Paoli Memorial Hospital which reflects 
that chest X-ray studies taken suggested sarcoidosis.  An 
August 1986 pulmonary function test report from Metropolitan 
Hospital notes a diagnosis of sarcoidosis.  

In a September 1986 letter, Daniel C. Dupont, D.O., indicates 
that he evaluated the veteran in August and September 1986, 
and diagnosed him with pulmonary sarcoidosis.  No mention was 
made of the veteran's military service.  

An undated VA outpatient treatment record notes that the 
veteran had a history of sarcoidosis since 1986, and a 
September 1988 record indicates that sarcoidosis was ruled 
out and/or probable (the record is somewhat illegible).  

In a July 1996 letter, the Chief of the Pulmonary and 
Critical Care Section of the Philadelphia VA Medical Center 
(VAMC) indicates that the veteran had a tissue diagnosis 
suggesting sarcoidosis of the lung.  He noted that, during 
his service, the veteran was responsible for removing panels 
from aircraft to allow for examination of the engines and 
fuel tanks and that, in 1986, developed symptoms including 
chest pain and arthralgias.  The examiner noted that the 
veteran worked on jets in the private sector from 1989 to 
1996 and recently began noticing increased chest pains and 
finger arthralgias.  

The examiner stated that it was conceivable that the veteran 
was exposed to beryllium or other agents during his service 
that led to an immunologic reaction or low-grade 
sensitization, eventuating in the clinical disease that 
manifested itself in 1986.  He noted that, since the cause of 
sarcoidosis was not known, nor whether the veteran was 
exposed to beryllium, nor whether beryllium sensitization was 
ever documented or in a 1986 biopsy, "it was difficult to be 
confident about several of these issues."  

During the October 1996 RO hearing, the veteran testified 
that, during his service, he was exposed to various 
chemicals, to include beryllium, benzine, jet fuel, sulfuric 
acid, and that he has obtained scientific studies that link 
sarcoidosis to PCBs (Polychlorinated Biphenyls).  He 
testified that the sarcoidosis had caused foot and other bone 
problems.  The veteran related that his sarcoidosis had its 
onset in 1979.  He noted that he had trouble climbing stairs 
and did not participate in sports due to fatigue and joint 
pain.  

The VA outpatient treatment records dated in March 1997 
indicate that the veteran had a history of sarcoidosis with 
pulmonary involvement.  

During the June 1997 Travel Board hearing, the veteran 
testified that, during service, he worked as an aircraft 
mechanic and was exposed to restricted chemicals like 
hydraulic fluids, paint stripper and sulfuric acid.  The 
veteran reported that his lung-related symptoms currently 
consisted of shortness of breath and "pins-and-needles" 
types of pain, as well as stiffness and numbness of the 
fingers, thumb, wrist and other joints.  

The VA outpatient treatment records further indicate that a 
past medical history of sarcoidosis was noted in September 
1997.  In November and December 1997, the veteran presented 
with complaints of joint stiffness, including in the ankles 
and knees, and of chest pain.  A past medical history of 
sarcoidosis was again noted.  

A January 1998 VA psychiatric examination report notes a 
diagnosis of sarcoidosis, as does an August to September 2001 
hospital notation.  

A VA respiratory examination was accomplished in March 2003, 
the report of which reflects that the veteran's claims folder 
was available and reviewed, and pertinent history was noted.  
The examination revealed that the lungs were clear with no 
wheezes, and that there was no edema in the extremities.  The 
examiner noted that recent chest X-ray studies showed hilar 
adenopathy bilaterally, and that considerations included 
sarcoid.  As a result of this examination the veteran was 
diagnosed with sarcoid of the lung.  

The report of an examination of the hands accomplished that 
same day reflects the veteran's history of aching of the 
hands which the veteran related to sarcoidosis.  The 
examination revealed no anatomical defects of the hands, and 
it was noted that the veteran was able to grasp, pull, twist, 
and probe, among other things.  There was no fatigue, pain, 
or weakness, or lack of endurance following repetition.  X-
ray studies of the hands were normal.  A "diagnosis" of a 
normal hand examination was indicated.  

In concluding the examination report, the examiner opined 
that it was not as likely as not that the veteran's 
sarcoidosis was etiologically related to his exposure to 
chemicals during the course of his work and an aircraft 
maintenance specialist; or that it was otherwise related to 
service.  

The examiner's rationale was that there was no evidence of 
sarcoidosis prior to 1986, and that the etiology of 
sarcoidosis was unknown.  Therefore, the examiner concluded, 
sarcoidosis could not "very well be related to specific 
chemicals related to the veteran's time in service."  

Since filing this claim and as recently as August 2003 (it is 
pointed out that the veteran waived initial RO consideration 
of such evidence recently received), the veteran has 
submitted various documents he has located in conducting 
research to substantiate his claim.  

Collectively, these articles discuss, among other things, the 
potential long term effects on humans exposed to chemical 
such as jet fuels, sulfuric acid, benzene and PCB's.  
Diseases discussed included leukemia and certain forms of 
cancer.  One article submitted dealt with the relationship 
between pulmonary sarcoidosis and dust exposure.  

Again, the veteran and his representative contend, in 
substance, that service connection is warranted for 
sarcoidosis including fatigue and stiffness of the joints of 
the hands, fingers and legs.  Taking into account the 
relevant evidence of record, however, the Board finds that 
service connection is not warranted for this disability.  

The Board acknowledges that the veteran indeed currently 
suffers from sarcoidosis, but the earliest indication of a 
diagnosis of the disability was in early 1986, over six years 
after he separated from service.  

In addition, the above-discussed medical records do not 
adequately indicate that the veteran's sarcoidosis had its 
onset in, or was otherwise related to, his 1977 to 1979 
military service, or that it was present within a year of the 
veteran's separation from service.  

In this regard, the Board is of the opinion that the July 
1996 statement provided by the Chief of the Pulmonary and 
Critical Care Section of the Philadelphia VAMC is speculative 
at best, in that while stating that it was conceivable that 
the veteran was exposed to certain agents in service which 
led to the 1986 diagnosis, it was essentially difficult to 
come to a conclusion in that regard; and, the examiner 
pointed out that there was no known cause of sarcoidosis.  

The examiner who saw the veteran in March 2003 (and reviewed 
his claims folder) was of the opinion that the veteran's 
sarcoidosis was "not as likely as not" related to his 
exposure to chemicals in service, the rationale being that 
the disability was not diagnosed prior to 1986 and that there 
was no known cause for the disability.  

The Board assigns more weight and validity to the findings 
made by the VA examiner in March 2003, who examined veteran 
and provided an explanation as to why the veteran's 
sarcoidosis was not related to his military service, as 
opposed to the speculative statement provided in July 1996.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

Regarding the medical literature researched and submitted by 
the veteran, the Board points out that, while at least 
minimally relevant (as they discuss the effects of exposure 
to chemicals such as jet fuels and threw like), it does not 
specifically pertain to the veteran's sarcoidosis including 
fatigue and stiffness of the joints of the hands, fingers and 
legs or this claim.  As well, it was not cited by any medical 
professional as authority in substantiating any opinion that 
this particular veteran's disability is related to any events 
of his military service.  

With respect to the veteran's contentions that his 
sarcoidosis had its onset in, or was otherwise caused by, his 
service, to include his exposure to certain chemicals, the 
Board points out that, without supporting medical evidence 
(and he does not have the requisite medical training or 
expertise), they do not constitute competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

In sum, the bottom line in this case is that the veteran did 
not suffer from sarcoidosis in service or within a year of 
separating from service, and the evidence does not otherwise 
establish - without resorting to speculation - that his 
currently diagnosed sarcoidosis is otherwise related to his 
service.   

The preponderance of the evidence is against these claims for 
service connection and, as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

Service connection for sarcoidosis, including fatigue and 
stiffness of the joints of the hands, fingers and legs is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



